Citation Nr: 1708694	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-46 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an earlier effective date prior to April 3, 2009, for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript has been associated with the Veteran's electronic claims folder. 

The Board has reviewed the Veteran's electronic claims file contained within the Veterans Benefits Management System (VBMS) and "Virtual VA."


FINDINGS OF FACT

1. On April 3, 2009, the VA received a VA Form 21-0781, Statement in Support of Claim for PTSD, claiming entitlement to service connection for PTSD. 

2. There is no evidence of any informal or formal claims for the claimed PTSD to the VA prior to April 3, 2009.


CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to, April 3, 2009, for the grant of service connection for PTSD. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103 (a). The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In regard to the claim for an earlier effective date, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran. Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date , prior to April 3, 2009, for the grant of entitlement to service connection for PTSD. The Veteran specifically contends that he filed his claim in October 2008, not in April 2009, and that he has had PTSD since service. See January 2010 Notice of Disagreement. The Veteran also contends that he was first diagnosed with PTSD in September 2008 at a VA medical center, and that it was after this diagnosis that he filed his claim for service connection. See January 2017 hearing transcript.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400 (2016). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1 (p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought." 38 C.F.R. § 3.155 (a). VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits. Servello, supra. 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a).

The effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b). Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b). The effective date is the later of the date of receipt of the relevant claim or the date entitlement arose, in other words. Id. This applies to original claims. Id. It also applies to claims reopened after final disallowance based on the receipt of new and material evidence. 38 C.F.R. §§ 3.400 (q)-(r).

A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits. 38 C.F.R. § 3.1 (p). A formal claim is the use of the appropriate designated VA form to seek specific benefits. 38 C.F.R. § 3.151 (a). An informal claim is a communication conveying an intent to seek specific benefits. 38 C.F.R. § 3.155 (a). Upon receipt, a formal claim form is forwarded to the claimant. Id. Receipt of it within one year from the date it was forwarded preserves the date of the informal claim as the date of receipt of the claim. Id.; Jernigan v. Shinseki, 25 Vet. App. 220 (2012). The date of relevant VA treatment reports and the date of receipt of private treatment reports is the date of an informal claim if a relevant claim is received within one year from the date of treatment. 38 C.F.R. § 3.157 (b) (1, 2).

Here, on April 3, 2009, VA received a VA Form 21-0781, Statement in Support of Claim for Service connection for PTSD Secondary to Personal Trauma. VA has construed the Veteran's VA Form 21-0781 as the Veteran's claim for entitlement to service connection for PTSD. Although the date written by the Veteran notes September 18, 2008, the stamped VA received date indicates April 3, 2009. In the statement, the Veteran asserts that he was on a search and destroy mission in Quang Tri, South Vietnam, when the Lead Platoon ran into an ambush and the Veteran's First Lieutenant was shot in the head. The Veteran states that he had to go under fire and rescue the him. The Veteran also asserts that while on a search and destroy mission, he stepped on a landmine and his comrade took the force of the explosion and died before his eyes. An August 2009 letter acknowledged the Veteran's claim of PTSD and notified the Veteran of the evidence needed to further his claim. 

Of record are VA treatment records from August 2001 through August 2016. An August 2001 VA treatment record is silent for PTSD. As conceded by the Veteran, through his representative in an August 2016 Statement of Accredited Representative in Appealed Case, "[a] review of VA treatment records show the first mention of PTSD was on a positive screen completed on March 25, 2009." The March 2009 VA treatment record notes that the Veteran reports PTSD with nightmares and dreams of his experience in Vietnam. June 2009 VA, August 2009 VA, and September 2009 treatment records note an assessment of PTSD and treatment for PTSD. The September 2009 VA treatment record indicates that the Veteran intends to file and pursue a claim for service connection of PTSD. An October 2009 VA treatment record reports that the Veteran asserts treatment for PTSD since June 2008, however, no VA treatment records corroborate such.

The Veteran was afforded a VA examination of his PTSD in September 2009, and the examiner diagnosed the Veteran with PTSD. The VA examination notes a previous diagnosis of PTSD, and states that the Veteran "has just recently started seeing licensed clinical social worker Mr. R. B. at the Marion CBOC, who has diagnosed the patient with post traumatic stress disorder." Such treatment records are also of record and indicate ongoing treatment for PTSD since June 2009. The Veteran was afforded an additional VA examination in December 2013. The examiner again found a diagnosis of PTSD. 

Upon review of the record in light of the governing legal authority, the Board finds that there were no informal or formal claims of entitlement to service connection for PTSD prior to April 3, 2009. 

Although the Veteran asserts that he was diagnosed with PTSD in September 2008, the Board does not find evidence of such in the record. The Board is not aware of, and the Veteran has not identified or asserted that there are any outstanding treatment records. Again, as conceded by the Veteran through his representative in August 2016 Statement of Accredited Representative in Appealed Case, "[a] review of VA treatment records show the first mention of PTSD was on a positive screen completed on March 25, 2009."

Nevertheless, the Board is reminded that, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400 (2016). Therefore, the effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b). Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b). In this case, the Veteran was discharged in 1970, and the Veteran did not file a claim, formal or informal, within one year from the date of discharge. The Veteran does not assert such argument. Therefore, this case turns upon the receipt of the relevant claim.

The Board acknowledges the Veteran's assertion that he filed his claim in September 2008, and that such was noted by hand on his VA Form 21-0781. However, the Board also finds that the stamped VA received date clearly indicates April 3, 2009. While the Veteran has submitted multiple copies of the VA Form 21-0781, all of which include the handwritten date of September 2008, each copy has a different VA stamped received date, and the earliest received stamped date reads April 3, 2009. In this case, the Board applies the presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). The United States Court of Appeals for Veterans Claims has applied the presumption of regularity to "all manner of VA processes and procedures." Woods v. Gober, 14 Vet. App. 214, 220 (2000). Therefore, in applying the presumption of regularity, the Board finds that the RO would have date stamped earlier had they received the VA Form 21-0781 prior to April 3, 2009.

The presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary. However, statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity. Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). Therefore, while the Veteran contends that he was diagnosed with PTSD in September 2008, and that he immediately filed his claim thereafter, the Board does not find evidence of a diagnosis of PTSD in September 2008. Instead, the Board finds evidence of a first diagnosis of PTSD in March 2009, with an April 2009 date stamped VA Form 21-0781. Therefore, the Board does not find clear evidence which would be sufficient to rebut the presumption of regularity. See also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

Moreover, the Board notes that a review of the Veteran's communications or actions, to include an analysis of the treatment records and lay statements of record, do not indicate an informal claim prior to April 3, 2009. Again, an informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." While the Veteran did report an intention to apply for benefits for PTSD in a September 2009 VA treatment record, the date of such is after the already effective date of April 3, 2009, and, thus, is not at issue. Considering the treatment records prior to April 3, 2009, the Board does not find any communication or action indicating an intent to apply for service connection for PTSD, and therefore, the Board does not find an informal claim that warrants an earlier effective date.

Last, to the extent that the Veteran argues that an earlier effective date should be granted based on the VA's failure to properly assist the Veteran in helping him file a claim for PTSD, the Board notes that the Veteran is service connected for multiple disabilities and had previously filed such claims. For example, the Veteran is service connected for residuals of prostate cancer, effective March 2002; right thigh fragment wound, effective September 1970; right leg fragment wound with paralysis branch of right saphenous nerve, effective September 1970; erectile dysfunction, effective May 2002; and hepatitis C, effective January 2003. Therefore, the Veteran has demonstrated a knowledge of how to file a claim, was associated with a representative, and knew how file such claim in this case. Moreover, according to the record, the Veteran was diagnosed with PTSD in March 2009 and immediately filed his VA Form 21-0781 in April 2009.

Thus, the Board has considered the evidence of record and the contentions of the Veteran. In light of the facts above, there is no basis on which an earlier effective date may be assigned. Based on the Veteran's claim (VA Form 21-0781), the Board finds that the proper effective date is April 3, 2009. See 38 C.F.R. § 3.155 (a).


ORDER


Entitlement to an earlier effective date prior to April 3, 2009, for the grant of service connection for PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


